 

AO 245B (Rev. 05/'15/2(}18) judgment in a Criminal Petty Case {Modifled) Page l of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT oF cALIFoRNIA

United States of Arnerica JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed 011 or After November 1, 1987}

Pedm LOpeZ_COncha Case Number: 3:18-mj-22425-KSC

Hootan Baigmohammadi
Dej%na’am 's Attomey

REGISTRATION NO. 80308298

THE DEFENDANT:
pleaded guilty to count(S) l of Complaint

E Was found guilty to count(s)

after a plea of not guilty. _
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Nurnber(s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
|:l The defendant has been found not guilty on count(s)
I:I Count(s,) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of thel United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessrnent: $10 WAIVED

|Z Fine: WAIVED

[>:’§| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorncy of any material change in the defendants economic circumstances

Friday, October 26, 2018
Date of___l_mposition of Sentence

FlLEn - ’ wit

Oct 26 2018 Ho oRABLE KAREN s_ cRAWFoRD
UNITED sTArEs MAGISTRATE JUDGE

 

   

 

 

 

 

 

 

CLERK, U.S. DISTR]C'I' CDURT
SOUTHERN DISTRICT °F CALIFURN]A
BY st arises DEFuTY

 

 

 

3 :1 8-n'1j-22425-KSC

 

